BRF S.A. Publicly-held Company CNPJ no. 01.838.723/0001-27 NIRE 42.300.034.240 MINUTES OF THE ORDINARY ANNUAL GENERAL MEETING AND 1st/15 EXTRAORDINARY GENERAL MEETING HELD ON APRIL 08 th , 2015 (Drawn up in the summary format, as provided for in article 130, § 1, of Law no. 6404 of December 15 th , 1976) DATE, TIME AND PLACE: April 8 th , 2015, at 11:00 am, at the headquarters of BRF S.A. ("Company"), in the city of Itajaí, State of Santa Catarina, on Rua Jorge Tzachel, no. 475, neighborhood Fazenda, CEP 88.301-600. ATTENDANCE: Shareholders representing 76.69% of the capital stock with voting rights, as evidenced by the records and signatures contained in the Shareholders' Attendance List, thus evidencing the existence of a legal quorum for holding the General Meeting. Also present: the Vice-Chairman of the Board of Directors and Coordinator of the Statutory Audit Committee, Mr. Sérgio Ricardo Silva Rosa; Global CEO, Mr. Pedro de Andrade Faria; the Vice-President of Finance and Investor Relations, Mr. Augusto Ribeiro Junior; the Vice Presidents, Mr. Gilberto Antonio Orsato, and José Roberto Pernomian Rodrigues; President of the Tax Council, Mr. Attilio Guaspari; the representative of Ernst & Young Terco Auditores Independentes S.S., Mr. Luiz Carlos Passetti; and the representative of Carvalhosa & Eizirik Advogados, Mr. Marcus de Freitas Henriques. Also present by the corporate office in São Paulo: the Chairman of the Board of Directors, Mr. Abilio dos Santos Diniz, the Directors: Messrs. José Carlos Reis Magalhães and Walter Fontana Filho and Vice-President Mr. Rodrigo. Reghini Vieira, pursuant to the provisions of Articles 134, § 1, and 164 of Law 6,404 of December 15, 1976 ("Corporation Law"). LEGAL PUBLICATIONS: (i) CALL NOTICE: published in Valor Econômico (national edition) on February 28th and on days March 03rd and 04th, 2015 and in the Diário Oficial of the State of Santa Catarina, on days March 02 nd
